 


109 HR 2367 IH: Visitors Interested in Strengthening America (VISA) Act of 2005
U.S. House of Representatives
2005-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2367 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2005 
Mr. Filner (for himself, Mr. Grijalva, Mr. Gonzalez, Mr. Reyes, Mr. Hinojosa, and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to permit certain Mexican children, and accompanying adults, to obtain a waiver of the documentation requirements otherwise required to enter the United States as a temporary visitor. 
 
 
1.Short titleThis Act may be cited as the Visitors Interested in Strengthening America (VISA) Act of 2005. 
2.Waiver of documentary requirements for certain nonimmigrant children and accompanying adultsSection 212(d)(4) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(4)) is amended— 
(1)by striking (4) and inserting (4)(A); 
(2)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively; and 
(3)by adding at the end the following: 
 
(B) 
(i)Upon application by an alien who is citizen or national of Mexico, and who is applying for admission as a visitor under section 101(a)(15)(B) from Mexico, the Department of Homeland Security official in charge at a port of entry may, in the exercise of his or her discretion, on a case-by-case basis, waive either or both of the documentary requirements of section 212(a)(7)(B)(i), if satisfied that the alien is in possession of proper identification, as provided under clause (ii), and— 
(I)is a child coming for a regular medical appointment (as evidenced by proof such as a letter from the medical professional concerned), or is the parent (or other adult chaperone) accompanying such a child, except that the number of adults admitted under this subclause shall not exceed one per child; 
(II)is a child coming with a student group to participate in an educational or cultural event (such as an athletic or academic event, a concert or other artistic performance, or a visit to a recreational, touristic, or historical site) for not more than 1 day (as evidenced by proof such as a letter of invitation issued to the group), or is an adult chaperone, such as a teacher, coach, or parent, accompanying such a group, except that the number of chaperones admitted under this subclause shall not exceed that sufficient to supervise the group involved; or 
(III)is a child coming to participate in a special community event that traditionally has been attended by individuals from both sides of the border (as evidenced by proof such as a public letter of invitation issued by the community concerned), or is a parent or other adult relative accompanying such a child. 
(ii) 
(I)For purposes of this subparagraph, in the case of a child, proper identification shall include a passport, birth certificate, or other proof of citizenship or nationality. 
(II)In the case of an adult, proper identification shall include a passport, birth certificate, or other proof of citizenship or nationality, and a government-issued driver’s license, or similar document issued for the purpose of identification, that contains personal identifying information and a photograph. 
(iii)For purposes of this subparagraph— 
(I)the term child means an unmarried person under 16 years of age; and 
(II)the term adult means any person who is not a child.. 
 
